           Case 5:20-cv-01136-R Document 27 Filed 09/01/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

AMY GUSTAFSON,                                    )
                                                  )
                             Plaintiff,           )
                                                  )
v.                                                )     No. CIV-20-1136-R
                                                  )
ALLSTATE VEHICLE AND PROPERTY                     )
INSURANCE COMPANY, an Illinois                    )
Corporation,                                      )
                                                  )
                             Defendant.           )

                        ADMINISTRATIVE CLOSING ORDER

       On the representation from counsel that the parties have reached a settlement and

compromise, it is ordered that the Clerk administratively terminate this action in her

records without prejudice to the rights of the parties to reopen the proceeding for good

cause shown, for the entry of any stipulation or order, or for any other purpose required to

obtain a final determination of the litigation.

       If the parties have not reopened this case within 45 days from this date for the

purpose of dismissal pursuant to the settlement compromise, Plaintiff’s action shall be

deemed to be dismissed.

       IT IS SO ORDERED this 1st day of September 2021.
